Exhibit 10.1

AMENDMENT NO. 1 TO WARRANT AGREEMENT

This Amendment (this “Amendment”) is made as of February 25, 2019 by and between
Waitr Holdings Inc. (f/k/a Landcadia Holdings Inc.), a Delaware corporation (the
“Company”), and Continental Stock Transfer & Trust Company, a New York
Corporation (the “Warrant Agent”), and constitutes an amendment to that certain
Warrant Agreement, dated as of May 25, 2016 (the “Existing Warrant Agreement”),
between the Company and the Warrant Agent. Capitalized terms used but not
otherwise defined in this Amendment shall have the meanings given to such terms
in the Existing Warrant Agreement.

WHEREAS, Section 9.8 of the Existing Warrant Agreement provides that the Company
and the Warrant Agent may amend, subject to certain conditions provided therein,
the Existing Warrant Agreement with the vote or written consent of the
Registered Holders of 65% of the then outstanding Public Warrants;

WHEREAS, the Company desires to amend the Existing Warrant Agreement to provide
the Company with the right to require the holders of the Public Warrants to
exchange all of the outstanding Public Warrants for shares of Common Stock, on
the terms and subject to the conditions set forth herein; and

WHEREAS, in the exchange offer and consent solicitation undertaken by the
Company pursuant to the Registration Statement on Form S-4 filed with the U.S.
Securities and Exchange Commission, the Registered Holders of more than 65% of
the then outstanding Public Warrants consented to and approved this Amendment.

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree to amend the Existing Warrant Agreement as set forth herein.

 

  1.

Amendment of Existing Warrant Agreement. The Existing Warrant Agreement is
hereby amended by adding the new Section 6A thereto:

“6A Mandatory Exchange.

6A.1 Company Election to Exchange. Notwithstanding any other provision in this
Agreement to the contrary, all (and not less than all) of the outstanding Public
Warrants may be exchanged, at the option of the Company, at any time while they
are exercisable and prior to their expiration, at the office of the Warrant
Agent, upon notice to the Registered Holders of the outstanding Public Warrants,
as described inSection 6A.2 below, for shares of Common Stock, at the exchange
rate of 0.162 shares of Common Stock for each Public Warrant held by the holder
thereof (the “Consideration”) (subject to equitable adjustment by the Company in
the event of any stock splits, stock dividends, recapitalizations or similar
transaction with respect to the Common Stock). In lieu of issuing fractional
shares, any holder of Public Warrants who would otherwise have been entitled to
receive fractional shares as Consideration will, after aggregating all such
fractional shares of such holder, be paid in cash (without interest) in an
amount equal to such fractional part of a share multiplied by $11.09.

6A.2 Date Fixed for, and Notice of, Exchange. In the event that the Company
elects to exchange all of the Public Warrants, the Company shall fix a date for
the exchange (the “Exchange Date”). Notice of exchange shall be mailed by first
class mail, postage prepaid, by the Company not less than fifteen (15) days
prior to the Exchange Date to the registered holders of the Public Warrants at
their last addresses as they shall appear on the registration books. Any notice
mailed in the manner herein provided shall be conclusively presumed to have been
duly given whether or not the registered holder received such notice. The
Company will make a public announcement of its election following the mailing of
such notice.

6A.3 Exercise After Notice of Exchange. The Public Warrants may be exercised,
for cash (or on a “cashless basis” in accordance with subsection 3.3.1(b) of
this Agreement) at any time after notice of exchange shall have been given by
the Company pursuant to Section 6A.2hereof and prior to the Exchange Date. On
and after the Exchange Date, the Registered Holder of the Public Warrants shall
have no further rights except to receive, upon surrender of the Public Warrants,
the Consideration.”



--------------------------------------------------------------------------------

  2.

Miscellaneous Provisions.

2.1 Severability. This Amendment shall be deemed severable, and the invalidity
or unenforceability of any term or provision hereof shall not affect the
validity or enforceability of this Amendment or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Amendment a provision as similar in terms to such invalid or unenforceable
provision as may be possible and be valid and enforceable.

2.2 Applicable Law. The validity, interpretation, and performance of this
Amendment and of the Warrants shall be governed in all respects by the laws of
the State of New York, without giving effect to conflicts of law principles that
would result in the application of the substantive laws of another jurisdiction.
The Company hereby agrees that any action, proceeding or claim against it
arising out of or relating in any way to this Amendment shall be brought and
enforced in the courts of the State of New York or the United States District
Court for the Southern District of New York, and irrevocably submits to such
jurisdiction, which jurisdiction shall be exclusive. The Company hereby waives
any objection to such exclusive jurisdiction and that such courts represent an
inconvenient forum.

2.3 Counterparts. This Amendment may be executed in any number of original or
facsimile counterparts and each of such counterparts shall for all purposes be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

2.4 Effect of Headings. The section headings herein are for convenience only and
are not part of this Amendment and shall not affect the interpretation thereof.

2.5 Entire Agreement. The Existing Warrant Agreement, as modified by this
Amendment, constitutes the entire understanding of the parties and supersedes
all prior agreements, understandings, arrangements, promises and commitments,
whether written or oral, express or implied, relating to the subject matter
hereof, and all such prior agreements, understandings, arrangements, promises
and commitments are hereby canceled and terminated.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Amendment to be duly
executed as of the date first above written.

 

WAITR HOLDINGS INC.

By:   /s/ Christopher Meaux   Name: Christopher Meaux  

Title:   Chief Executive Officer

 

[Signature Page to Warrant Agreement Amendment]



--------------------------------------------------------------------------------

CONTINENTAL STOCK TRANSFER &

TRUST COMPANY, as Warrant Agent

By:   /s/ Erika Young   Name: Erika Young  

Title:   Vice President

 

[Signature Page to Warrant Agreement Amendment]